
	
		II
		109th CONGRESS
		2d Session
		S. 3536
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2006
			Mr. Reid (for himself,
			 Mr. Biden, Mr.
			 Levin, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To ensure oversight of intelligence on Iran, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Intelligence Oversight
			 Act.
		2.Intelligence on
			 Iran
			(a)Submittal to
			 Congress of updated national intelligence estimate on Iran
				(1)Submittal
			 requiredAs soon as is practicable, but not later than 90 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress an updated National Intelligence Estimate
			 on Iran.
				(2)Notice
			 regarding submittalIf the Director determines that the National
			 Intelligence Estimate required by paragraph (1) cannot be submitted by the date
			 specified in that paragraph, the Director shall submit to Congress a report
			 setting forth—
					(A)the reasons why
			 the National Intelligence Estimate cannot be submitted by such date; and
					(B)an estimated date
			 for the submittal of the National Intelligence Estimate.
					(3)FormThe
			 National Intelligence Estimate under paragraph (1) shall be submitted in
			 classified form. Consistent with the protection of intelligence sources and
			 methods, an unclassified summary of the key judgments of the National
			 Intelligence Estimate should be submitted.
				(4)ElementsThe
			 National Intelligence Estimate submitted under paragraph (1) shall address the
			 following:
					(A)The foreign
			 policy and regime objectives of Iran.
					(B)The current
			 status of the nuclear programs of Iran, including—
						(i)an
			 assessment of the current and projected capabilities of Iran to design a
			 nuclear weapon, to produce plutonium, enriched uranium, and other weapons
			 materials, to build a nuclear weapon, and to deploy a nuclear weapon;
			 and
						(ii)an
			 assessment of the intentions of Iran regarding possible development of nuclear
			 weapons, the motivations underlying such intentions, and the factors that might
			 influence changes in such intentions.
						(C)The military and
			 defense capabilities of Iran, including any non-nuclear weapons of mass
			 destruction programs and related delivery systems.
					(D)The relationship
			 of Iran with terrorist organizations, the use by Iran of terrorist
			 organizations in furtherance of its foreign policy objectives, and the factors
			 that might cause Iran to reduce or end such relationships.
					(E)The prospects for
			 support from the international community for various potential courses of
			 action with respect to Iran, including diplomacy, sanctions, and military
			 action.
					(F)The anticipated
			 reaction of Iran to the courses of action set forth under subparagraph (E),
			 including an identification of the course or courses of action most likely to
			 successfully influence Iran in terminating or moderating its policies of
			 concern.
					(G)The level of
			 popular and elite support within Iran for the Iran regime, and for its civil
			 nuclear program, nuclear weapons ambitions, and other policies, and the
			 prospects for reform and political change within Iran.
					(H)The views among
			 the populace and elites of Iran with respect to the United States, including
			 views on direct discussions with or normalization of relations with the United
			 States.
					(I)The views among
			 the populace and elites of Iran with respect to other key countries involved in
			 nuclear diplomacy with Iran.
					(J)The likely
			 effects and consequences of any military action against the nuclear programs or
			 other regime interests of Iran.
					(K)The confidence
			 level of key judgments in the National Intelligence Estimate, the quality of
			 the sources of intelligence on Iran, the nature and scope of any gaps in
			 intelligence on Iran, and any significant alternative views on the matters
			 contained in the National Intelligence Estimate.
					(b)Presidential
			 report on policy objectives and United States strategy regarding Iran
				(1)Report
			 requiredAs soon as is practicable, but not later than 90 days
			 after the date of the enactment of this Act, the President shall submit to
			 Congress a report on the following:
					(A)The objectives of
			 United States policy on Iran.
					(B)The strategy for
			 achieving such objectives.
					(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form with a
			 classified annex, as appropriate.
				(3)ElementsThe
			 report submitted under paragraph (1) shall—
					(A)address the role
			 of diplomacy, incentives, sanctions, other punitive measures and incentives,
			 and other programs and activities relating to Iran for which funds are provided
			 by Congress; and
					(B)summarize United
			 States contingency planning regarding the range of possible United States
			 military actions in support of United States policy objectives with respect to
			 Iran.
					(c)Director of
			 National Intelligence report on process for vetting and clearing administration
			 officials' statements drawn from intelligence
				(1)Report
			 requiredAs soon as is practicable, but not later than 90 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a report on the process for vetting and
			 clearing statements of Administration officials that are drawn from or rely
			 upon intelligence.
				(2)ElementsThe
			 report shall—
					(A)describe current
			 policies and practices of the Office of the Director of National Intelligence
			 and the intelligence community for—
						(i)vetting and
			 clearing statements of senior Administration officials that are drawn from or
			 rely upon intelligence; and
						(ii)how significant
			 misstatements of intelligence that may occur in public statements of senior
			 public officials are identified, brought to the attention of any such
			 officials, and corrected;
						(B)assess the
			 sufficiency and adequacy of such policies and practices; and
					(C)include any
			 recommendations that the Director considers appropriate to improve such
			 policies and practices.
					
